Order, Supreme Court, New York County (Lewis Friedman, J.), entered January 31, 1995, which, insofar as appealed from as limited by defendant’s brief, denied defendant’s cross motion for temporary custody of the parties’ children, unanimously affirmed, without costs.
We affirm on the ground that New York is an inconvenient forum, and therefore decline to exercise its jurisdiction (Domestic Relations Law § 75-h; see, Hellinger v Hellinger, 217 AD2d 490). The children have now been living with plaintiff in California for more than 21/a years, where they attend school and have almost all of their other connections (Domestic Relations Law § 75-h [3]). Furthermore, defendant, who made no effort to assert his parental rights until some two years after temporary custody was awarded to plaintiff, has initiated legal proceedings in California, so he will not be heard to claim that that State is an inconvenient forum. Concur — Murphy, P. J., Milonas, Williams, Tom and Mazzarelli, JJ.